 Case 4:20-cv-00781-ALM Document 9 Filed 02/08/21 Page 1 of 2 PageID #: 533




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

PUSH DATA LLC,

               Plaintiff,                            Civil Action No. 4:20-cv-781-ALM
       v.

PANERA BREAD COMPANY,                              DEMAND FOR JURY TRIAL

               Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Push Data LLC (“Plaintiff”)

hereby dismisses this action with prejudice. According to Rule 41(a)(1), an action may be

dismissed by the Plaintiff without order of court by filing a notice of dismissal at any time before

service by the adverse party of an answer. Defendant Panera Bread Company (“Defendant”) has

not yet answered the Complaint. Accordingly, Plaintiff voluntarily dismisses this action against

Defendant with prejudice pursuant to Rule 41(a)(1). Each party shall bear its own costs, expenses,

and attorneys’ fees.


DATED: February 8, 2021                       Respectfully submitted,

                                              DEVLIN LAW FIRM LLC

                                              /s/Timothy Devlin
                                              Timothy Devlin
                                              tdevlin@devlinlawfirm.com
                                              1526 Gilpin Ave.
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251

                                              Attorneys for Plaintiff
                                              Push Data LLC



                                               -1-
 Case 4:20-cv-00781-ALM Document 9 Filed 02/08/21 Page 2 of 2 PageID #: 534




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.


                                            /s/ Timothy Devlin
                                            Timothy Devlin




                                              -2-
